DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner has considered Applicant’s remarks regarding the Restriction Requirement mailed on 07/21/2022.  The restriction requirement is withdrawn.  Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A diagnostic system, comprising: 
stimulation circuitry, configured to generate a stimulation signal to be detected by a MEMS sensor external to the stimulation device; and 
control circuitry, operatively coupled to the stimulation circuitry and to the MEMS sensor, configured to control the stimulation circuitry to generate the stimulation signal, 
to receive a diagnostic signal generated by the MEMS sensor in response to the stimulation signal, and to determine an operating state of the MEMS sensor based on the diagnostic signal and an expected response to the stimulation signal by the MEMS sensor. 
The bolded abstract idea is a mental process. 
Step 2A: Prong 2
The limitation of “determine an operating state of the MEMS sensor based on the diagnostic signal and an expected response to the stimulation signal by the MEMS sensor,” as drafted, is a process that, under its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art, see MPEP § 2111, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determine an operating state of the MEMS sensor based on the diagnostic signal and an expected response to the stimulation signal by the MEMS sensor in the context of this claim may encompass evaluating (or judging) an operating state of the MEMS sensor.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” and grouping of abstract ideas. Accordingly, the claim recites an abstract idea (MPEP 2106.04(a)(2)). 
This judicial exception is not integrated into a practical application. In particular, the specification details use of a processor or control unit (or control circuit) to perform the determining steps. The processor or control unit (or control circuit) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the additional elements of diagnostic system, control circuitry, stimulation circuitry, MEMS sensor are recited at a high-level of generality (MPEP 2106.05(d)).  Further, note that the limitation of “generate a stimulation signal to be detected by a MEMS sensor external to the stimulation device” and “control the stimulation circuitry to generate the stimulation signal, to receive a diagnostic signal generated by the MEMS sensor in response to the stimulation signal” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor or control unit (or circuit) to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic processor or control unit (or circuit) cannot provide statutory eligibility; the claim is not patent eligible. 
Regarding claim 13, independent claim 13 similarly recites “[A] method, comprising: generating, externally to a MEMS sensor, a stimulation signal to be detected by the MEMS sensor; receiving a diagnostic signal generated by the MEMS sensor in response to the stimulation signal; and determining an operating state of the MEMS sensor based on the diagnostic signal and an expected response to the stimulation signal,” which amount to an abstract idea as discussed above with respect to claim 1.  Further, the additional element of MEMS sensor is recited at a high-level of generality (MPEP 2106.05(d)).  Further, note that the limitation of “generating, externally to a MEMS sensor, a stimulation signal to be detected by the MEMS sensor” and “receiving a diagnostic signal generated by the MEMS sensor in response to the stimulation signal” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). Thus, the claim recites an abstract idea. 
Regarding claim 19, independent claim 19 similarly recites “[A] system, comprising: a micro-electro-mechanical-system sensor; stimulation circuitry operable to generate a first signal to be detected by the micro-electro-mechanical-system sensor; and control circuitry operable to control the stimulation circuitry for the generating the first signal, to receive a second signal from the micro-electro-mechanical-system sensor in response to the first signal, and to determine an operating state of the micro-electro-mechanical-system sensor by analysing the second signal,” which amount to an abstract idea as discussed above with respect to claim 1.  Further, the additional elements of stimulation circuitry, micro-electro-mechanical-system sensor, control circuitry, and stimulation circuitry are recited at a high-level of generality (MPEP 2106.05(d)).  Further, note that the limitation of “generate a first signal to be detected by the micro-electro-mechanical-system sensor” and “control the stimulation circuitry for the generating the first signal, to receive a second signal from the micro-electro-mechanical-system sensor in response to the first signal” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). Thus, the claim recites an abstract idea. 
The claims 13 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or circuit unit (or circuit) to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic processor or a control unit (or circuit). Mere instructions to apply an exception using a generic processor or a control circuit (or unit) cannot provide an inventive concept. Therefore, independent claims 13 and 19 are also not patent eligible.
Regarding claims 2 and 6,
The control circuitry is an additional element.  The additional element of control circuitry is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claims 3-4, 14-15, and 17
The MEMS sensor is an additional element.  The additional element of MEMS sensor is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claims 5, 16, and 18 
The MEMS sensor and mechanical or electronic system are additional elements.  The additional elements of MEMS sensor and mechanical or electronic system are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 6
The electronic or mechanical system is additional elements.  The additional elements of electronic or mechanical system is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 7
The MEMS sensor and stimulation circuitry are additional elements.  The additional elements of The MEMS sensor and stimulation circuitry are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 8
The MEMS sensor and mechanical or electronic system are additional elements.  The additional elements of MEMS sensor and electronic system are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 9
The MEMS sensor, control circuit, verification circuit, and stimulation circuitry are additional elements. The additional elements of MEMS sensor, control circuit, verification circuit, and stimulation circuitry are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 10
The MEMS sensor, verification circuit, stimulation circuitry, generator of vibrations, and microphone sensor are additional elements. The additional elements of MEMS sensor, verification circuit, stimulation circuitry, generator of vibrations, and microphone sensor are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 11
The MEMS sensor, control circuit, verification circuit, and stimulation circuitry are additional elements. The additional elements of MEMS sensor, control circuit, verification circuit, and stimulation circuitry are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 12
The MEMS sensor, mechanical or electronic system, and control circuitry are additional elements.  The additional elements of MEMS sensor, mechanical or electronic system, and control circuitry are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 20
The MEMS sensor, control circuit, verification circuitry, stimulation device, and electronic board are additional elements. The additional elements of MEMS sensor, control circuit, verification circuitry, stimulation device, and electronic board are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Dependent claims 2-12, 14-18, and 20 are likewise also not patent eligible.  The limitations of claims 2-12, 14-18, and 20 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2-12, 14-18, and 20 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the stimulation device.”  This lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison et al. (US 2008/0081958 A1, hereinafter referred to as “Denison”).
Regarding claim 1, Denison teaches a diagnostic system (Fig. 1, IMD 10), comprising: stimulation circuitry (Fig. 2, 6), configured to generate a stimulation signal to be detected by a MEMS sensor (Fig. 2, 4) external to the stimulation device (Fig. 2, 29) (para. [0031]: This disclosure describes a sensor self-test feature for use with an IMD. The IMD may include or be coupled to a sensing device that generates a sensor signal indicative of a physiological condition. The IMD may apply a sensor self-test when the sensing device generates a sensor signal indicating an event, or when the sensor is used to validate an event detected by a different sensing device; para. [0084]; sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure. In this case, sensor 4 may generate analog output voltages, such as output voltages 22, that are indicative of motion or force in different dimensions and can be used to indicate patient posture and/or activity; para. [0143]: the mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors);10 and control circuitry (Fig. 2, 6), operatively coupled to the stimulation circuitry (Fig. 2, 6) and to the MEMS sensor (Fig 2, 4), configured to control the stimulation circuitry (Fig. 2, 6) to generate the stimulation signal (Fig. 24B), to receive a diagnostic signal (Fig. 2, 24A) generated by the MEMS sensor (Fig. 2, 4) in response to the stimulation signal, and to determine an operating state of the MEMS sensor based on the diagnostic signal (Fig. 2, 24A) and an expected response to the stimulation signal (Fig. 24B) by the MEMS sensor (Fig. 2, 4) (para. [0031]: This disclosure describes a sensor self-test feature for use with an IMD. The IMD may include or be coupled to a sensing device that generates a sensor signal indicative of a physiological condition. The IMD may apply a sensor self-test when the sensing device generates a sensor signal indicating an event, or when the sensor is used to validate an event detected by a different sensing device; para. [0084]; sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure. In this case, sensor 4 may generate analog output voltages, such as output voltages 22, that are indicative of motion or force in different dimensions and can be used to indicate patient posture and/or activity; para. [0143]: the mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).
 Regarding claim 9, Denison teaches all the limitation of claim 1, in addition, Denison teaches a verification circuit, configured to receive the stimulation signal (Fig. 24B) generated by the stimulation device (Fig. 2, 29) and to generate, in response to the stimulation signal (Fig. 24B), a verification signal (para. [0031]: this disclosure describes a sensor self-test feature for use with an IMD. The IMD may include or be coupled to a sensing device that generates a sensor signal indicative of a physiological condition. The IMD may apply a sensor self-test when the sensing device generates a sensor signal indicating an event, or when the sensor is used to validate an event detected by a different sensing device; para. [0057]: IMD 10 directs sensor circuitry 6 to perform a self-test to verify the event triggered by the sensing device. If the event was triggered by a different device, IMD 10 directs sensor circuitry 6 to verify proper operation of sensing device 2 before validating an event triggered by the other device); and wherein the control circuit is operatively coupled to the verification circuit to receive the verification signal and to execute a preliminary verification of the stimulation signal (Fig. 24B) generated by the stimulation circuitry (Fig. 2, 6) based on the verification signal and consequently of reliability of the determining of the operating state of the MEMS sensor (para. [0143]: the verification of functionality is important to ensure that operational adjustment algorithms that are running in the IMD are using valid information for decision making and actuation. This is particularly important for life sustaining applications, such as defibrillation. The mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).    
Regarding claim 10, Denison teaches all the limitation of claim 9, in addition, Denison teaches that the MEMS sensor (Fig. 2, 4) is a movement sensor (para. [0084]: sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure. In this case, sensor 4 may generate analog output voltages, such as output voltages 22, that are indicative of motion or force in different dimensions and can be used to indicate patient posture and/or activity); the stimulation circuitry (Fig. 2, 6) comprises a generator of vibrations; and the verification circuit comprises a microphone sensor (Fig. 2, 4) (para. [0058]: If the sensor self-test indicates that sensing device 2 is not operable, IMD 10 or sensing device 2 may generate an alert that indicates that sensing device 2 has failed. The alert may be in the form of text displayed on a screen of an external programming device in response to a telemetry signal from sensing device 2, an audible alert, such as a beep or series of beeps, or other detectable alert, such as a vibration or vibration pattern, generated by an external programming device, sensing device 2 or IMD 10).    
Regarding claim 11, Denison teaches all the limitation of claim 9, in addition, Denison teaches the stimulation circuitry (Fig. 2, 6), the control circuitry, the verification circuit and the MEMS sensor (Fig. 2, 4) are coupled to an electronic board (para. [0043]: the self-test can be performed periodically, on a schedule, on command, as a verification step in a therapy delivery or diagnostic algorithm utilized by IMD 10, or to streamline the manufacturing of device 2; para. [0057]: IMD 10 directs sensor circuitry 6 to perform a self-test to verify the event triggered by the sensing device. If the event was triggered by a different device, IMD 10 directs sensor circuitry 6 to verify proper operation of sensing device 2 before validating an event triggered by the other device).    
Regarding claim 12, Denison teaches all the limitation of claim 1, in addition, Denison teaches that the control circuitry is configured to confirm or reject an alarm condition associated with a detection signal generated by the MEMS sensor and indicative of characteristics of movement of an associated mechanical or electronic system, according to the operating state of the MEMS sensor determined based on the diagnostic signal (Fig. 2, 24A) (para. [0058]: If the sensor self-test indicates that sensing device 2 is not operable, IMD 10 or sensing device 2 may generate an alert that indicates that sensing device 2 has failed. The alert may be in the form of text displayed on a screen of an external programming device in response to a telemetry signal from sensing device 2, an audible alert, such as a beep or series of beeps, or other detectable alert, such as a vibration or vibration pattern, generated by an external programming device, sensing device 2 or IMD 10).   
Regarding claim 13, Denison teaches a method, comprising: generating, externally to a MEMS sensor, a stimulation signal (Fig. 24B)to be detected by the MEMS sensor (Fig. 2, 4); receiving a diagnostic signal (Fig. 2, 24A) generated by the MEMS sensor (Fig. 2, 4) in response to the stimulation signal; and determining an operating state of the MEMS sensor based on the diagnostic signal (Fig. 2, 24A) and an expected response to the stimulation signal (Fig. 24B) (para. [0031]: This disclosure describes a sensor self-test feature for use with an IMD. The IMD may include or be coupled to a sensing device that generates a sensor signal indicative of a physiological condition. The IMD may apply a sensor self-test when the sensing device generates a sensor signal indicating an event, or when the sensor is used to validate an event detected by a different sensing device; para. [0084]; sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure. In this case, sensor 4 may generate analog output voltages, such as output voltages 22, that are indicative of motion or force in different dimensions and can be used to indicate patient posture and/or activity; para. [0143]: the mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).   
Regarding claim 17, Denison teaches all the limitation claim 13, in addition, Denison teaches generating, externally to the MEMS sensor (Fig. 2, 4), a verification signal in response to the stimulation signal (Fig. 24B) (para. [0031]: this disclosure describes a sensor self-test feature for use with an IMD. The IMD may include or be coupled to a sensing device that generates a sensor signal indicative of a physiological condition. The IMD may apply a sensor self-test when the sensing device generates a sensor signal indicating an event, or when the sensor is used to validate an event detected by a different sensing device); and executing a preliminary verification of the stimulation signal, and consequently of the reliability of the determining the operating state of the MEMS sensor, based on the verification signal (para. [0143]: the verification of functionality is important to ensure that operational adjustment algorithms that are running in the IMD are using valid information for decision making and actuation. This is particularly important for life sustaining applications, such as defibrillation. The mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).    
Regarding claim 18, Denison teaches all the limitation claim 13, in addition, Denison teaches confirming or rejecting an alarm condition associated with a detection signal generated by the MEMS sensor and indicative of characteristics of movement of an mechanical or electronic system, according to the operating state of the MEMS sensor determined based on the diagnostic signal (Fig. 2, 24A) (para. [0058]: If the sensor self-test indicates that sensing device 2 is not operable, IMD 10 or sensing device 2 may generate an alert that indicates that sensing device 2 has failed. The alert may be in the form of text displayed on a screen of an external programming device in response to a telemetry signal from sensing device 2, an audible alert, such as a beep or series of beeps, or other detectable alert, such as a vibration or vibration pattern, generated by an external programming device, sensing device 2 or IMD 10).    
Regarding claim 19, Denison a system (Fig. 1, IMD 10), comprising: a micro-electro-mechanical-system sensor (Fig. 2, 4) (para. [0084]; sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure. In this case, sensor 4 may generate analog output voltages, such as output voltages 22, that are indicative of motion or force in different dimensions and can be used to indicate patient posture and/or activity); stimulation circuitry (Fig. 2, 6) operable to generate a first signal to be detected by the micro-electro-mechanical-system sensor (para. [0084]; see above; para. [0031]: this disclosure describes a sensor self-test feature for use with an IMD. The IMD may include or be coupled to a sensing device that generates a sensor signal indicative of a physiological condition. The IMD may apply a sensor self-test when the sensing device generates a sensor signal indicating an event, or when the sensor is used to validate an event detected by a different sensing device); and control circuitry operable to control the stimulation circuitry (Fig. 2, 6) for the generating the first signal, to receive a second signal from the micro-electro-mechanical-system sensor (Fig. 2, 4) in response to the first signal, and to determine an operating state of the micro-electro-mechanical-system sensor by analysing the second signal (para. [0031]: This disclosure describes a sensor self-test feature for use with an IMD. The IMD may include or be coupled to a sensing device that generates a sensor signal indicative of a physiological condition. The IMD may apply a sensor self-test when the sensing device generates a sensor signal indicating an event, or when the sensor is used to validate an event detected by a different sensing device; para. [0084]; sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure. In this case, sensor 4 may generate analog output voltages, such as output voltages 22, that are indicative of motion or force in different dimensions and can be used to indicate patient posture and/or activity; para. [0143]: the mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).    
Regarding claim 20, Denison teaches all the limitation of claim 19, in addition, Denison teaches verification circuitry that has a sensor different from that of the micro-electro-mechanical-system sensor (Fig. 2, 4) (para. [0031]: this disclosure describes a sensor self-test feature for use with an IMD. The IMD may include or be coupled to a sensing device that generates a sensor signal indicative of a physiological condition. The IMD may apply a sensor self-test when the sensing device generates a sensor signal indicating an event, or when the sensor is used to validate an event detected by a different sensing device); and wherein the control circuitry is operable to control the stimulation device (Fig. 2, 29) to generate the first signal to be detected by the verification circuitry (Fig. 1. 10) (para. [0057]: IMD 10 directs sensor circuitry 6 to perform a self-test to verify the event triggered by the sensing device. If the event was triggered by a different device, IMD 10 directs sensor circuitry 6 to verify proper operation of sensing device 2 before validating an event triggered by the other device).  


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al. (US 2008/0081958 A1, hereinafter referred to as “Denison”) in view of Cella et al. (US 2019/0129409 A1, hereinafter referred to as “Cella”). 
Regarding claim 2, Denison teaches all the limitation of claim 1.  Denison does not specifically teach that the control circuitry is configured to perform a joint time-frequency analysis of the diagnostic signal (Fig. 2, 24A) and to check for an expected response pattern in the joint time-frequency analysis.
However, Cella teaches that the control circuitry is configured to perform a joint time-frequency analysis of the diagnostic signal (Fig. 2, 24A) and to check for an expected response pattern in the joint time-frequency analysis (para. [0304]: signals from various sensors or input sources (or selective combinations, permutations, mixes, and the like, as managed by one or more of the cognitive input selection systems 4004, 4014) may provide input data to a heat map. Coordinates may include real world location coordinates (such as geo-location or location on a map of an environment), as well as other coordinates, such as time-based coordinates, frequency-based coordinates, or other coordinates that allow for representation of analog sensor signals, digital signals, input source information, and various combinations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the joint time-frequency analysis of the diagnostic signal such as is described in Cella into Denison, in order to provide data collection in industrial environments, as well as methods and systems for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (para. [0010]).
Regarding claim 3, Denison in view of Cella teaches all the limitation of claim 2, in addition, Denison teaches that the MEMS sensor(Fig. 2, 4) is a triaxial sensor and the diagnostic signal (Fig. 2, 24A) has components along a first, a second, and a third axes of a reference system; and wherein the joint time-frequency analysis includes uniaxial responses with respect to each of the first, second, and third axes, respectively, and a combination of the uniaxial responses (para. [0062]: as shown in FIG. 2, sensor 4 converts three axes of acceleration into three independent analog output voltages 22A-22C (collectively referred to as “analog output voltages 22”). Sensor circuitry 6 processes analog output voltages 22 to produce corresponding analog output voltages 23A-23C (collectively referred to as “analog output voltages 23”). Analog output voltages 23 represent the sensor signal generated by device 2 and provide posture and/or activity information that may be used by IMD 10 (not shown in FIG. 2); para. [0084]; sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure. In this case, sensor 4 may generate analog output voltages, such as output voltages 22, that are indicative of motion or force in different dimensions and can be used to indicate patient posture and/or activity; para. [0143]: the mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).  
Regarding claim 4, Denison in view of Cella teaches all the limitation of claim 2.  Denison does not teach that a neural-network configured to perform automatic classification based on the joint time-frequency analysis in order to determine the operating state of the MEMS sensor.
However, Cella teaches that a neural-network configured to perform automatic classification based on the joint time-frequency analysis in order to determine the operating state of the MEMS sensor (para. [0304]: signals from various sensors or input sources (or selective combinations, permutations, mixes, and the like, as managed by one or more of the cognitive input selection systems 4004, 4014) may provide input data to a heat map. Coordinates may include real world location coordinates (such as geo-location or location on a map of an environment), as well as other coordinates, such as time-based coordinates, frequency-based coordinates, or other coordinates that allow for representation of analog sensor signals, digital signals, input source information, and various combinations; para. [0368]: joint analysis includes using the phase information from the plurality of monitoring devices to align the information from the plurality of monitoring devices; para. [0369]: the analysis of the subset of detection values includes feeding a neural net with the subset of detection values and supplemental information to learn to recognize various operating states, health states, life expectancies and fault states utilizing deep learning techniques; para. [0143]: The mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural-network configured to perform automatic classification such as is described in Cella into Denison, in order to provide data collection in industrial environments, as well as methods and systems for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (para. [0010]).
 	Regarding claim 5, Denison in view of Cella teaches all the limitation of claim 4, in addition, Denison teaches that the MEMS sensor is associated with a mechanical or electronic system (para. [0084]: sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure. In this case, sensor 4 may generate analog output voltages, such as output voltages 22, that are indicative of motion or force in different dimensions and can be used to indicate patient posture and/or activity; para. [0143]: the mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).
 Denison does not specifically teach that wherein the control circuitry is configured to perform an analysis of a detection signal generated by the MEMS sensor and indicative of one or more characteristics of movement of the mechanical or electronic system, the neural-network being configured to perform automatic classification of the detection signal to 2Application No. 16/917,202 Reply to Restriction Requirement Dated May 25, 2022 determine one or more parts of the electronic or mechanical system having a faulty operation or a failure.
However, Cella teaches that the control circuitry is configured to perform an analysis of a detection signal generated by the MEMS sensor and indicative of one or more characteristics of movement of the mechanical or electronic system, the neural-network being configured to perform automatic classification of the detection signal to 2Application No. 16/917,202 Reply to Restriction Requirement Dated May 25, 2022 determine one or more parts of the electronic or mechanical system having a faulty operation or a failure (para. [0304]: signals from various sensors or input sources (or selective combinations, permutations, mixes, and the like, as managed by one or more of the cognitive input selection systems 4004, 4014) may provide input data to a heat map. Coordinates may include real world location coordinates (such as geo-location or location on a map of an environment), as well as other coordinates, such as time-based coordinates, frequency-based coordinates, or other coordinates that allow for representation of analog sensor signals, digital signals, input source information, and various combinations; para. [0303]: the heat map interface may alert a user by showing a machine in bright red. If a system is experiencing unusual vibrations, the heat map interface may show a different color for a visual element for the machine; para. [0143]: the mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control circuitry configured to perform an analysis of a detection signal such as is described in Cella into Denison, in order to provide data collection in industrial environments, as well as methods and systems for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (para. [0010]).
Regarding claim 6, Denison in view of Cella teaches all the limitation of claim 5, in addition, Cella teaches that the control circuitry is configured to perform a preventive and predictive analysis to predict a faulty operation or a failure of one or more parts of the electronic or mechanical system (para. [0630]: the heat map is based on data from prior failures. In embodiments, the heat map is based on changes in data from an earlier period, such as data that suggest an increased likelihood of machine failure. In embodiments, the heat map is based on a preventive maintenance plan and a record of preventive maintenance in the industrial environment; para. [0800]: the self-organization functionality may be optimized for a particular goal or outcome, such as predicting and managing performance, health, or other characteristics of a piece of equipment, a component, or a system of equipment or components).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control circuitry configured to perform a preventive and predictive analysis such as is described in Cella into Denison, in order to provide data collection in industrial environments, as well as methods and systems for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (para. [0010]).
Regarding claim 7, Denison in view of Cella teaches all the limitation of claim 5, in addition, Denison teaches that the stimulation circuitry (Fig. 2, 6) is configured to generate the stimulation signal (Fig. 24B) having characteristics detectable by the MEMS sensor (Fig. 2, 4) (para. [0031]: this disclosure describes a sensor self-test feature for use with an IMD. The IMD may include or be coupled to a sensing device that generates a sensor signal indicative of a physiological condition. The IMD may apply a sensor self-test when the sensing device generates a sensor signal indicating an event, or when the sensor is used to validate an event detected by a different sensing device; para. [0084]: sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure; para. [0143]: the verification of functionality is important to ensure that operational adjustment algorithms that are running in the IMD are using valid information for decision making and actuation. This is particularly important for life sustaining applications, such as defibrillation. The mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors).   
Regarding claim 8, Denison in view of Cella teaches all the limitation of claim 7, in addition, Denison teaches the stimulation signal (Fig. 24B) is one or more of a multi-frequency signal, a variable-frequency signal, or a modulated-frequency signal, with frequencies being in a detection band of the MEMS sensor and distinct from a frequency band in which the mechanical or electronic system operates (para. [0098]: a signal generator that generates a test signal as an electrical signal/waveform for non-activating self-test of interface 19. When self-test circuitry 29 performs an activating self-test, the test signal generator activates sensor 4 by applying an electrostatic voltage to sensor 4, thereby causing sensor 4 to generate an output).   
Regarding claim 14, Denison teaches all the limitation claim 13.  Denison does not specifically teach that the determining the operating state of the MEMS sensor (Fig. 2, 4) comprises executing a joint time-frequency analysis of the diagnostic signal (Fig. 2, 24A) and checking for an expected response pattern in the joint time-frequency analysis.
However, Cella teaches that the determining the operating state of the MEMS sensor comprises executing a joint time-frequency analysis of the diagnostic signal (Fig. 2, 24A) and checking for an expected response pattern in the joint time-frequency analysis (para. [0304]: signals from various sensors or input sources (or selective combinations, permutations, mixes, and the like, as managed by one or more of the cognitive input selection systems 4004, 4014) may provide input data to a heat map. Coordinates may include real world location coordinates (such as geo-location or location on a map of an environment), as well as other coordinates, such as time-based coordinates, frequency-based coordinates, or other coordinates that allow for representation of analog sensor signals, digital signals, input source information, and various combinations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining the operating state of the MEMS sensor such as is described in Cella into Denison, in order to provide data collection in industrial environments, as well as methods and systems for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (para. [0010]).
Regarding claim 15, Denison teaches all the limitation claim 13, Denison does not specifically teach conducting automatic classification using a neural network based on the joint time-frequency analysis in order to determine the operating state of the MEMS sensor.
However, Cella teaches conducting automatic classification using a neural network based on the joint time-frequency analysis in order to determine the operating state of the MEMS sensor (Fig. 2, 4) (para. [0143]: The mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors; the like, as managed by one or more of the cognitive input selection systems 4004, 4014) may provide input data to a heat map. Coordinates may include real world location coordinates (such as geo-location or location on a map of an environment), as well as other coordinates, such as time-based coordinates, frequency-based coordinates, or other coordinates that allow for representation of analog sensor signals, digital signals, input source information, and various combinations; para. [0368]: joint analysis includes using the phase information from the plurality of monitoring devices to align the information from the plurality of monitoring devices; para. [0369]: the analysis of the subset of detection values includes feeding a neural net with the subset of detection values and supplemental information to learn to recognize various operating states, health states, life expectancies and fault states utilizing deep learning techniques).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic classification using a neural network based on the joint time-frequency analysis such as is described in Cella into Denison, in order to provide data collection in industrial environments, as well as methods and systems for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments (para. [0010]).
Regarding claim 16, Denison in view of Cellar teaches all the limitation claim 15, in addition, Denison teaches the MEMS sensor (Fig. 2, 4) is associated with a mechanical or electronic system (para. [0084]: sensor 4 may be a three-axis MEMS accelerometer configured to operate as previously described in this disclosure. In this case, sensor 4 may generate analog output voltages, such as output voltages 22, that are indicative of motion or force in different dimensions and can be used to indicate patient posture and/or activity; para. [0143]: The mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors); comprising performing operations of conducting automatic classification of a detection signal generated by the MEMS sensor (Fig. 2, 4) and 4Application No. 16/917,202Reply to Restriction Requirement Dated May 25, 2022indicative of characteristics of movement of the mechanical or electronic system and determining one or more parts of the electronic or mechanical system having a faulty operation or a failure based on the automatic classification (para. [0143]: the mechanism of self-test may include activation of the sensor itself. Examples of this include electrostatic self-test of MEMS accelerometers and pressure sensors; para. [0303]: the heat map interface may alert a user by showing a machine in bright red. If a system is experiencing unusual vibrations, the heat map interface may show a different color for a visual element for the machine; para. [0304]: signals from various sensors or input sources (or selective combinations, permutations, mixes, and the like, as managed by one or more of the cognitive input selection systems 4004, 4014) may provide input data to a heat map. Coordinates may include real world location coordinates (such as geo-location or location on a map of an environment), as well as other coordinates, such as time-based coordinates, frequency-based coordinates, or other coordinates that allow for representation of analog sensor signals, digital signals, input source information, and various combinations; para. [0369]: the analysis of the subset of detection values includes feeding a neural net with the subset of detection values and supplemental information to learn to recognize various operating states, health states, life expectancies and fault states utilizing deep learning techniques; para. [0403]: the monitoring application 8776 may feed a neural net with the selected subset to learn to recognize various operating state, health states (e.g., lifetime predictions) and fault states utilizing deep learning techniques).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858